


110 HR 2813 IH: To address the risks of exposure of children to mercury

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2813
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. LoBiondo (for
			 himself and Mr. Andrews) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To address the risks of exposure of children to mercury
		  from mercury-contaminated industrial sites.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Mercury Exposure Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Mercury is a highly volatile, naturally
			 occurring element that does not break down in the environment.
			(2)Mercury is a
			 potent neurotoxin that can affect the nervous system, lungs, brain, and
			 kidneys.
			(3)Potential sources
			 of human exposure to mercury include breathing mercury vapor from spills or a
			 contaminated workplace, absorbing mercury through direct contact or dental
			 work, or eating fish or shellfish contaminated with methylmercury.
			(4)Children can be
			 exposed to mercury by many of the same pathways as adults.
			(5)Children are not
			 small adults. A child’s exposure may differ from an adult’s exposure in many
			 ways. Children drink more fluids, eat more food, breathe more air per kilogram
			 of body weight, and have a larger skin surface in proportion to their body
			 volume.
			(6)A
			 child’s behaviors and lifestyle also influence exposure. Unlike adults,
			 children crawl on the floor; they put things in their mouths; they may ingest
			 inappropriate things such as dirt or paint chips; they spend more time
			 outdoors. Children also are closer to the ground, and they do not have the
			 judgment of adults in avoiding hazards.
			(7)Forms of mercury
			 are used in manufacturing processes, such as the production of chlorine gas,
			 and may also be an added ingredient in products such as thermometers,
			 fluorescent lights, cosmetics, and dental fillings.
			(8)Due to these uses,
			 mercury is present at a number of contaminated industrial sites in the United
			 States.
			(9)Children’s unique
			 behaviors, such as soil ingestion from normal hand-to-mouth contact, puts them
			 at particular risk of exposure from these mercury-contaminated industrial
			 sites.
			(10)The Agency for Toxic Substances and Disease
			 Registry has determined that the risk of children’s exposure to mercury from
			 mercury-contaminated industrial sites has emerged as an important public health
			 issue.
			3.Exposure of
			 children to mercury from mercury-contaminated industrial sites
			(a)ResearchThe Secretary of Health and Human Services
			 (in this Act referred to as the Secretary), acting through the
			 Director of the National Institutes of Health and in consultation with the
			 Administrator of the Environmental Protection Agency, shall establish a program
			 for the conduct or support of research regarding the risks posed by all levels
			 of exposure of children to mercury from mercury-contaminated industrial
			 sites.
			(b)Study
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary, acting through the Director of the Centers for Disease
			 Control and Prevention, shall conduct a study and submit a report to the
			 Congress on the prevalence of the exposure of children to mercury from
			 mercury-contaminated industrial sites.
				(2)ConsultationThe
			 Secretary shall conduct the study under this subsection in consultation with
			 the Governor, and with appropriate State agencies, of each State.
				(c)Grants
				(1)AuthorizationThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, may make grants on a competitive basis to State departments of
			 health to conduct initial and long-term testing of children exposed to mercury
			 from mercury-contaminated industrial sites.
				(2)Authorization of
			 appropriationsFor the
			 purpose of carrying out this subsection, there are authorized to be
			 appropriated $10,000,000 for fiscal year 2008 and such sums as may be necessary
			 for each of the fiscal years 2009 through 2013
				(d)DefinitionsIn
			 this section:
				(1)The term
			 Governor means the chief executive officer of a State.
				(2)The term
			 State includes the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the Virgin Islands, and any other territory or possession
			 of the United States.
				
